Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  160449                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  IRENE JAROS,                                                                                        Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160449
                                                                   COA: 340566
                                                                   Wayne CC: 16-015287-NO
  VHS HARPER-HUTZEL HOSPITAL, INC.,
  d/b/a HARPER HOSPITAL,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 19, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2020
           a0624
                                                                              Clerk